  Case 19-10601-BLS   Doc 8   Filed 04/03/19   Page 1 of 53




19-10601 (BLS)
                                     Case 19-10601-BLS                 Doc 8     Filed 04/03/19            Page 2 of 53
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re       WG BEST WEINKELLEREI                                                                            Case No.       19-10601-BLS
                                                                               Debtor(s)                     Chapter        11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept                                                  $ Hourly rate for services rendered
                                                                                                               n/a
            Prior to the filing of this statement I have received                                        $
            Balance Due                                                                                  $    n/a

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 3, 2019                                                             /s/ Mette Kurth
     Date                                                                      Mette Kurth
                                                                               Signature of Attorney
                                                                               Fox Rothschild LLP
                                                                               919 N. Market St., Suite 300
                                                                               Wilmington, DE 19899-2323
                                                                               (302) 654-7444 Fax: (302) 656-8920
                                                                               mkurth@foxrothschild.com
                                                                               Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                            Case 19-10601-BLS                                    Doc 8               Filed 04/03/19                        Page 3 of 53
 Fill in this information to identify the case:

 Debtor name            WG BEST WEINKELLEREI

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               19-10601-BLS
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,353,777.31

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,353,777.31


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,528,761.59


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,528,761.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                     Case 19-10601-BLS                   Doc 8      Filed 04/03/19          Page 4 of 53
 Fill in this information to identify the case:

 Debtor name         WG BEST WEINKELLEREI

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10601-BLS
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Business Checking
           3.1.     Wells Fargo Bank                                        Account                         8645                                         $30.00



                                                                            Choice IV Commerical
           3.2.     Wells Fargo Bank                                        Checking                        5741                                    $15,800.00




           3.3.     Wells Fargo Bank                                        Commerical Checking             5741                                         $30.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $15,860.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Deposit with Aero Industrial Limited                                                                                            $14,541.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                     Case 19-10601-BLS                       Doc 8         Filed 04/03/19           Page 5 of 53

 Debtor           WG BEST WEINKELLEREI                                                                Case number (If known) 19-10601-BLS
                  Name




           7.2.     Deposit with WeWork                                                                                                            $9,675.00




           7.3.     Deposit with Regus                                                                                                             $2,658.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                  $26,874.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 54,289.00   -                                   0.00 = ....                 $54,289.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $54,289.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Inventory                                                                                $0.00                                       $427,171.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                     Case 19-10601-BLS                      Doc 8       Filed 04/03/19       Page 6 of 53

 Debtor         WG BEST WEINKELLEREI                                                             Case number (If known) 19-10601-BLS
                Name


 23.       Total of Part 5.                                                                                                            $427,171.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Miscelaneous office equipment                                                  Unknown                                            Unknown


           Miscellaneous Computer Hardware and
           Sofware including Relation
           Edge/Tridea/Columbus                                                          $85,235.31    N/A                                 $85,235.31



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $85,235.31
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                     Case 19-10601-BLS                   Doc 8      Filed 04/03/19         Page 7 of 53

 Debtor         WG BEST WEINKELLEREI                                                          Case number (If known) 19-10601-BLS
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    Miramar Forklift                                                  Unknown       N/A                                 Unknown


            47.2.    2006 Land Rover                                                   Unknown       N/A                                 Unknown


            47.3.    2010 Mercedes Benz                                                Unknown       N/A                                 Unknown


            47.4.    Winemaking Equipment                                              Unknown       N/A                                 Unknown



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                              $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                     Case 19-10601-BLS                   Doc 8      Filed 04/03/19       Page 8 of 53

 Debtor         WG BEST WEINKELLEREI                                                         Case number (If known) 19-10601-BLS
                Name

           Montesquieu TM per book value                                           $1,440,000.00                                   $1,440,000.00



 61.       Internet domain names and websites
           BESTAQUASERVICES.COM
           BESTWINERY.COM
           CORPORATEWINE.NET
           DERENCOURTCA.COM
           DERENCOURTCALIFORNIA.COM
           DERENONCOURT-CALIFORNIA.COM
           DERENONCOURT.COM
           DERENONCOURTCA.COM
           DERENONCOURTCALIFORNIA.COM
           DERENONCOURTWINES.COM
           DERENONCOURTWINESCA.COM
           DERENONCOURTWINESCA.NET
           DERENONCOURTWINESCALIFORNIA.COM
           DERENONCOURTWINESCALIFORNIA.NET
           DERENONCOURTWINESOFCA.COM
           DERENONCOURTWINESOFCA.NET
           DERENONCOURTWINESOFCALIFORNIA.COM
           DERENONCOURTWINESOFCALIFORNIA.NET
           FONDOFWINE.COM
           GERHARDTUSA.COM
           GERHARDTWINEGIFTS.COM
           GERHARDTWINES.COM
           GIFTSFROMTHEVINE.COM
           INTERNATIONALWINES.COM
           KRYGER.COM
           LEADINGWINEMAKERS.COM
           MONTECIUE.NET
           MONTESQUEUE.NET
           MONTESQUIEU-BORDEAUX.NET
           MONTESQUIEU-BORDEAUX.ORG
           MONTESQUIEU.BIZ
           MONTESQUIEU.COM
           MONTESQUIEU.TV
           MONTESQUIEU.US
           MONTESQUIEUEVENTS.COM
           MONTESQUIEUPANEL.COM
           MONTESQUIEUPRESS.COM
           MONTESQUIEUWINE.COM
           MONTESQUIEUWINE.NET
           MONTESQUIEUWINEBROKER.COM
           MONTESQUIEUWINECOUNTRY.COM
           MONTESQUIEUWINEGEOGRAPHER.COM
           MONTESQUIEUWINEJOBS.COM
           MONTESQUIEUWINELOVERS.COM
           MONTESQUIEUWINEOPERA.COM
           MONTESQUIEUWINEPANEL.COM
           MONTESQUIEUWINEPRESS.COM
           MONTESQUIEUWINERY.COM
           MONTESQUIEUWINERY.NET
           MONTESQUIEUWINERY.ORG
           MONTESQUIEUWINES.COM
           MONTESQUIEUWINES.NET
           MONTESQUIEUWORLD.COM
           MONTESQUIEUWORLDWIDE.COM
           MQWINE.COM
           MTQWINE.COM
           SIGNATUREWINEMAKERS.COM                                                     Unknown                                          Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                     Case 19-10601-BLS                   Doc 8      Filed 04/03/19       Page 9 of 53

 Debtor         WG BEST WEINKELLEREI                                                         Case number (If known) 19-10601-BLS
                Name



           SIGNATUREWINEMAKERSERIES.COM
           SIGNEDWINES.COM
           SPIRITOFTHEEAST.NET
           SPIRITOFWINE.COM
           SPIRITOFWINE.NET
           SPIRITOFWINES.COM
           SPIRITOFWINES.NET
           STARWINEMAKER.COM
           STARWINEMAKERS.COM
           STARWINEMAKERSERIES.COM
           STEPHANEDERENONCOURT.COM
           STEPHANEDERENONCOURT.NET
           STEPHANEDERENONCOURTWINES.COM
           STEPHANEDERENONCOURTWINES.NET
           STEPHANEDERENONCOURTWINESCA.COM
           STEPHANEDERENONCOURTWINESCA.NET
           STEPHANEDERENONCOURTWINESCALIFOR
           NIA.COM
           STEPHANEDERENONCOURTWINESCALIFOR
           NIA.NET
           THESPIRITOFLIVING.COM
           THESPIRITOFLIVING.NET
           THESPIRITOFWINE.COM
           THESPIRITOFWINE.NET
           THESPIRITOFWINES.COM
           THESPIRITOFWINES.NET
           VINPRO.CO.UK
           WGBEST.COM
           WGBEST.NET
           WGBEST.ORG
           WGBESTFS.COM
           WINEBROKERS.COM
           WINEDIRECT.BIZ
           WINEDIRECT.ORG
           WINEMAKERCHAT.COM
           WINEMAKERINSIDER.COM
           WINEMAKERSERIES.COM
           WINETOCHANGETHEWORLD.COM
           winewaterlife.com
           winewaterlife.info
           winewaterlife.net
           winewaterlife.org
           WORLDOFMONTESQUIEU.COM
           WORLDOFMONTESQUIEU.NET                                                      Unknown                                          Unknown



 62.       Licenses, franchises, and royalties
           Arkansas Standard Permit ending in 0-SLS                                    Unknown                                          Unknown


           Arkansas Alcoholic Beverage Permit ending in
           6417                                                                        Unknown                                          Unknown


           Arizona Alcholic Beverage License ending in
           1980                                                                        Unknown                                          Unknown


           Arizona Alcholic Beverage License ending in
           3096                                                                        Unknown                                          Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case 19-10601-BLS                    Doc 8     Filed 04/03/19       Page 10 of 53

 Debtor         WG BEST WEINKELLEREI                                                         Case number (If known) 19-10601-BLS
                Name

           California Alcoholic Beverage Control License
           ending in 1311                                                              Unknown                                          Unknown


           California Alcoholic Beverage Control License
           ending in 4095                                                                   $0.00                                       Unknown


           California Alcoholic Beverage Control License
           ending in 4252                                                              Unknown                                          Unknown


           California Alcoholic Beverage Control License
           ending in 5131                                                              Unknown                                          Unknown


           California Alcoholic Beverage Control License
           ending in 5131                                                              Unknown                                          Unknown


           California Statement of Information ending in
           7563                                                                        Unknown                                          Unknown


           California Seller's Permit ending in 0011                                   Unknown                                          Unknown


           City of San Diego Certificate of Business Tax
           ending in 2550                                                              Unknown                                          Unknown


           Colorado Winery Direct Shippers Permit
           ending in 0000                                                              Unknown                                          Unknown


           Connecticut Out of State Shipper Liquor
           Permit ending in 0979                                                       Unknown                                          Unknown


           Connecticut Sales and Use Tax Permit ending
           in 6214                                                                     Unknown                                          Unknown


           Connecticut Sales Tax and Excise Resale Reg
           ending in 4-001                                                             Unknown                                          Unknown


           Federal Producer License ending in 2689                                     Unknown                                          Unknown


           Federal Producer License ending in 2689                                     Unknown                                          Unknown


           Federal Producer License ending in 2402                                     Unknown                                          Unknown


           Federal Wholesale Licesnse ending in 6941                                   Unknown                                          Unknown


           Federal Importer License ending in 3730                                     Unknown                                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case 19-10601-BLS                    Doc 8     Filed 04/03/19       Page 11 of 53

 Debtor         WG BEST WEINKELLEREI                                                         Case number (If known) 19-10601-BLS
                Name

           Florida Sales Tax Resale Certificates ending in
           995-2                                                                       Unknown                                          Unknown


           Florida Sales Tax Resale Certificate ending in
           3-001                                                                       Unknown                                          Unknown


           Georgia Wine Special Order Shipping License
           ending in 1592                                                              Unknown                                          Unknown


           Georgia Sales Tax Certificate of Registration
           ending in 3862                                                              Unknown                                          Unknown


           Iowa Wine Direct Shippers License ending in
           0450                                                                        Unknown                                          Unknown


           Illinois Certificate of Registration - Use Tax
           ending in 6869                                                              Unknown                                          Unknown


           Indiana Direct Wine Shippers Permit ending in
           0539                                                                        Unknown                                          Unknown


           Indiana Retail Merchant Certificate ending in
           7639                                                                        Unknown                                          Unknown


           Kansas Special Order Shipping License
           ending in 68-11                                                             Unknown                                          Unknown


           Kansas Liquor Enforcement Tax Certificate
           endin gin 8F-01                                                             Unknown                                          Unknown


           Louisiana Direct Shippers Permit ending in
           5584                                                                        Unknown                                          Unknown


           Louisiana Sales Tax Registration Certificate
           ending in 3-001                                                             Unknown                                          Unknown


           Massachusetts Direct Wine Shippers License
           ending in 1367                                                              Unknown                                          Unknown


           Michigan Direct Shipper License ending in
           7623                                                                        Unknown                                          Unknown


           Michigan Out of State Wine Shipper License
           ending in 2011                                                              Unknown                                          Unknown


           Michigan Sales Tax License ending in 0458                                   Unknown                                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case 19-10601-BLS                    Doc 8     Filed 04/03/19       Page 12 of 53

 Debtor         WG BEST WEINKELLEREI                                                         Case number (If known) 19-10601-BLS
                Name

           Maryland Direct Wine Shippers ending in 0182                                Unknown                                          Unknown


           Missouri Wine Direct Shippers License endin
           in 6672                                                                     Unknown                                          Unknown


           Montana Foreign Winery or Importer License
           ending in 2-250                                                             Unknown                                          Unknown


           North Carolina Wine Shipper License ending in
           72DS                                                                        Unknown                                          Unknown


           North Carolina Sales Tax License ending in
           0713                                                                        Unknown                                          Unknown


           North Dakota Sales and Use Tax Permit ending
           in 5900                                                                     Unknown                                          Unknown


           North Dakota Direct Shipper Permit ending in
           0853                                                                        Unknown                                          Unknown


           Nebraska Direct Shipper License ending in
           3282                                                                        Unknown                                          Unknown


           Nebraska Sales Tax Permit ending in 9776                                    Unknown                                          Unknown


           New Hampshire Direct Shipper's Permit
           ending in 4433                                                              Unknown                                          Unknown


           New Mexico Direct Shipment Permit License
           ending in 0567                                                              Unknown                                          Unknown


           Nevada Certificate of Compliance ending in
           1-001                                                                       Unknown                                          Unknown


           New York Certificate of Authority (Winery)
           ending in 0458                                                              Unknown                                          Unknown


           New York Certificate of Authority (DCal)
           ending in 5801                                                              Unknown                                          Unknown


           New York Certificate of Registration as a
           Distributor (DCal) ending in 0458                                           Unknown                                          Unknown


           New York Direct Wine Shipment License
           ending in 7917                                                              Unknown                                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case 19-10601-BLS                    Doc 8     Filed 04/03/19       Page 13 of 53

 Debtor         WG BEST WEINKELLEREI                                                         Case number (If known) 19-10601-BLS
                Name

           Ohio Supplier Certificate of Registration (DCal)
           ending in 220-s                                                             Unknown                                          Unknown


           Ohio Out of State Wine Shipper S-Permit
           ending in 9842                                                              Unknown                                          Unknown


           Oregon Direct Shipper License ending in 7772                                Unknown                                          Unknown


           Pennsylvania Sales Tax License ending in
           7480                                                                        Unknown                                          Unknown


           Pennsylvania Direct Wine Shippers License
           ending in 8709                                                              Unknown                                          Unknown


           South Carolina Out of State Wine Shipper
           License ending in 1-PWS                                                     Unknown                                          Unknown


           South Carolina Beer/Wine Producer License
           ending in 4-PBP                                                             Unknown                                          Unknown


           South Carolina Retail License ending in 2144                                Unknown                                          Unknown


           Tennessee Direct Shipper License ending in
           3701                                                                        Unknown                                          Unknown


           Texas Sales Tax License ending in 458-1                                     Unknown                                          Unknown


           Texas Direct Shipper's Permit ending in 9533                                Unknown                                          Unknown


           Texas Non-Resident Seller's Permit ending in
           5244                                                                        Unknown                                          Unknown


           Virginia Out of State Wine Shipper License
           ending in 7539                                                              Unknown                                          Unknown


           Virginia Use Tax License ending in 0165                                     Unknown                                          Unknown


           Vermont Direct to Consumer Shipping License
           endin in CL-01                                                              Unknown                                          Unknown


           Vermont Sales and Use Tax Registration
           ending in 8F-01                                                             Unknown                                          Unknown


           Washington Master License (Out-of-State Wine
           Shipper) ending in 2480                                                     Unknown                                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case 19-10601-BLS                    Doc 8       Filed 04/03/19        Page 14 of 53

 Debtor         WG BEST WEINKELLEREI                                                          Case number (If known) 19-10601-BLS
                Name

            Wisconson Seller's Permit ending in 09-02                                     Unknown                                             Unknown


            Wisconson Tax Registration Certificate ending
            in 09-04                                                                      Unknown                                             Unknown



 63.        Customer lists, mailing lists, or other compilations
            Customer list                                                                 Unknown                                             Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                         $1,440,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Intercompany Due from Dynamo                                  4,608,696.00 -                         2,304,348.00 =
            Sails Ltd.                                                Total face amount     doubtful or uncollectible amount             $2,304,348.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-10601-BLS                    Doc 8     Filed 04/03/19       Page 15 of 53

 Debtor         WG BEST WEINKELLEREI                                                         Case number (If known) 19-10601-BLS
                Name

           country club membership

 78.       Total of Part 11.                                                                                                       $2,304,348.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                       Case 19-10601-BLS                            Doc 8            Filed 04/03/19                  Page 16 of 53

 Debtor          WG BEST WEINKELLEREI                                                                                Case number (If known) 19-10601-BLS
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $15,860.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $26,874.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $54,289.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $427,171.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $85,235.31

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $1,440,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $2,304,348.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,353,777.31            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,353,777.31




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                    Case 19-10601-BLS                Doc 8      Filed 04/03/19          Page 17 of 53
 Fill in this information to identify the case:

 Debtor name         WG BEST WEINKELLEREI

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10601-BLS
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 18 of 53
 Fill in this information to identify the case:

 Debtor name         WG BEST WEINKELLEREI

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           19-10601-BLS
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $29,860.00
           Aero Industrial                                                      Contingent
           7855 Ivanhoe Ave Suite 333                                           Unliquidated
           Apple Valley, CA 92307                                               Disputed
           Date(s) debt was
                                                                             Basis for the claim:
           incurred February        and March 2019
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $11,476.36
           Alexandre Relvas Lda                                                 Contingent
           Herdade Sao                                                          Unliquidated
           Miguel-Apartado                                                      Disputed
           Redondo-Portugal 60-7170-99
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $15,500.00
           Alpha Omega                                                          Contingent
           P.O. Box 822                                                         Unliquidated
           Rutherford, CA 94573                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $11,085.01
           AT&T 831-000-3504-422                                                Contingent
           P.O. Box 5019                                                        Unliquidated
           Carol Stream, IL 60197-5019                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         43151                                            Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 19 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,007.01
          Azienda Agricola Verbena                                              Contingent
          Loc Verbena 100                                                       Unliquidated
          53024 Montalcino                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $55,505.00
          BA Securities, LLC                                                    Contingent
          Four Tower Bridge                                                     Unliquidated
          200 Barr Harbor Drive Ste 400                                         Disputed
          West Conshohocken, PA 19428
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $28,750.00
          Bad Rat Ranch                                                         Contingent
          14515 Noble Ranch Road                                                Unliquidated
          Lower Lake, CA 95457                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,072.00
          BCT Solutions                                                         Contingent
          1240 Century Ct STE A                                                 Unliquidated
          Santa Rosa, CA 95403                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $39,425.96
          Benedetti Soc. Agr. Corte
           Antica di Gius                                                       Contingent
          'via Case Sparse Prunea di Sotto no. 5                                Unliquidated
          Sant'Ambrogio di Valpolicella                                         Disputed
          Italy 37015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $36,750.00
          Benegas                                                               Contingent
          Araoz S/N - Mayor Drummond                                            Unliquidated
          5507 Lujan De Cuyo                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,583.05
          Bernardinos & Carvalho, S.A.                                          Contingent
          Quint Da Gradil                                                       Unliquidated
          Vilar, Lisboa, Portugal                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 20 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BlackPoint IT Services                                                Contingent
          20435 72nd Ave South Ste 200                                          Unliquidated
          Kent, WA 98032                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $102,077.05
          Boisset La Famille des Grands Vins                                    Contingent
          BP102, Rue Montgolfier                                                Unliquidated
          Nuits Saint-Georges                                                   Disputed
          France 21703
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,042.50
          Butch Cameron Trucking, Inc.                                          Contingent
          1240 Century Ct. STE A                                                Unliquidated
          Santa Rosa, CA 95403                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          CA Dept of Tax and Fee Administration                                 Contingent
          15015 Avenue of Science                                               Unliquidated
          Ste. 200                                                              Disputed
          San Diego, CA 92128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Camille Benitah                                                       Contingent
          741 Capitol Street                                                    Unliquidated
          Vallejo, CA 94590                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,729.80
          Camilleri, Delia, Randon                                              Contingent
          & Associates                                                          Unliquidated
          25/16 Vincenti Buildings                                              Disputed
          Strait Street
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cantina Colle Moro                                                    Contingent
          Via Del Mare                                                          Unliquidated
          Guatamelori Di Frisa Italy 66030                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 21 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,479.30
          Cantina Cortecchia                                                    Contingent
          Di Cortecchia Sergio SAS                                              Unliquidated
          Via Casolana, 3285                                                    Disputed
          Castel Bolognese (RA) 48014
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cantina Sociale Di Cesena                                             Contingent
          Via Emilia Ponente                                                    Unliquidated
          Cesena Italy 2619-47522                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,157.68
          Chateau Bianca Inc.                                                   Contingent
          17485 Hwy 22                                                          Unliquidated
          Dallas, OR 97338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chateaux Les Valentines                                               Contingent
          83250 la Londe les Maures                                             Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,425.00
          CleanNet of San Diego                                                 Contingent
          1660 Hotel Circle North                                               Unliquidated
          Ste 226                                                               Disputed
          San Diego, CA 92108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,847.98
          Columbus US, Inc                                                      Contingent
          600 Cordwainer Drive                                                  Unliquidated
          Norwell, MA 02061                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,563.79
          Compagnia Mediterranea Del Vino                                       Contingent
          VIA RAFI N. 11                                                        Unliquidated
          CELLINO SAN MARCO                                                     Disputed
          Italy 72020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 22 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Comptroller of MD                                                     Contingent
          Field Enforcement Division                                            Unliquidated
          Regulatory & Licensing Section                                        Disputed
          Annapolis, MD 21404-2999
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Connecticut Dept of Revenue                                           Contingent
          PO Box 5030                                                           Unliquidated
          Hartford, CT 06102-5030                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,514.00
          Creative Circle, LLC                                                  Contingent
          P.O. Box 74008799                                                     Unliquidated
          Chicago, IL 60674-8799                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $108.97
          Credit Card Payment AMEX                                              Contingent
          PO Box 650448                                                         Unliquidated
          Dallas, TX 75265-0448                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,423.87
          Deardenwines                                                          Contingent
          P.O. Box 4364                                                         Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,914.00
          Dept of the Treasury Alc Tob Tax Trade B                              Contingent
          TTB                                                                   Unliquidated
          Excise Tax                                                            Disputed
          St. Louis, MO 63179-0353
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $85,709.53
          Derenoncourt Consultants                                              Contingent
          Stephanie Derenoncourt                                                Unliquidated
          11 Lieu-dit Fillol
                                                                                Disputed
          33350 Sainte Colombe
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 23 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $245.31
          Division of Alcoholic Bev & Tob- Tallaha                              Contingent
          1940 North Monroe Street                                              Unliquidated
          Tallahassee, FL 32399-1022                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,514.00
          Don Buhman (Buhman Wine)                                              Contingent
          1331 Buhman Avenue                                                    Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $217,000.00
          Eisele Vineyard                                                       Contingent
          2155 Pickett Road                                                     Unliquidated
          Calistoga, CA 94515
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $324.75
          Enartis USA, Inc.                                                     Contingent
          7795 Bell Road                                                        Unliquidated
          Windsor, CA 95492                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,925.00
          Esterlina Vineyards/Everett Ridge Winery                              Contingent
          435 West Dry Creek Road                                               Unliquidated
          Healdsburg, CA 95448                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $68,114.00
          Ettore Fontana                                                        Contingent
          Via Fontana, 1                                                        Unliquidated
          12060 Castiglione Falletto Italy                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,969.48
          Fairwinds Estate Winery                                               Contingent
          9450 SW Gemini Drive #59205                                           Unliquidated
          Beaverton, Oregon 97008-7105                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 24 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,952.20
          Fedex                                                                 Contingent
          PO Box 7221                                                           Unliquidated
          Pasadena, CA 91109-7321                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0356
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,577.88
          Flagship Brands Inc.                                                  Contingent
          418 Aviation Blvd., Ste B                                             Unliquidated
          Santa Rosa, CA 95403                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,783.44
          Florida Dept of Rev- Cert#7880135219952                               Contingent
          5050 W Tennessee St                                                   Unliquidated
          Tallahassee, FL 32399-0120                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $62,405.00
          Forward Financing LLC                                                 Contingent
          100 Summer Street, Suite 1175                                         Unliquidated
          Boston, MA 02110
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,423.20
          Francesco Scalia                                                      Contingent
          Cantina Sociale Corbera soc Coop                                      Unliquidated
          Contrada Luni ss 188                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,128.00
          Friends Cellar JSC                                                    Contingent
          MITSKEVICHI ST. 29 06                                                 Unliquidated
          Tblisi, GA                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,425.86
          Fritz Windlech Gmbh & Co.KG                                           Contingent
          Gaustrasse 54                                                         Unliquidated
          55278 Mommenheim                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 25 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $73,568.33
          Gemtree Wines                                                         Contingent
          167 Elliot Rd McLaren Flat                                            Unliquidated
          SA 517 Austraila                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,334.23
          Georgia Dept of Rev                                                   Contingent
          Taxpayer Services Division                                            Unliquidated
          P.O. Box 740321                                                       Disputed
          Atlanta, GA 30374-0321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GSO                                                                   Contingent
          PO Box 1907                                                           Unliquidated
          San Ramon, CA 94583                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $247.56
          Gusmer Enterprises, Inc.                                              Contingent
          81 M Street                                                           Unliquidated
          Fresno, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,307.29
          Hinman & Carmichael LLP                                               Contingent
          260 California St Ste 1001                                            Unliquidated
          San Francisco, CA 94111                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $49,947.90
          I.L.S., Inc.                                                          Contingent
          18618 S Ferris Place                                                  Unliquidated
          Compton, CA 90220                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $64,120.00
          Icon Wines, Inc. (Hesperian Wines)                                    Contingent
          3189 Atlas Peak Road                                                  Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 26 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $80.00
          Idology                                                               Contingent
          280 Interstate North Circle SE                                        Unliquidated
          Ste 610                                                               Disputed
          Atlanta, Georgia 30339-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.91
          Indiana Dept of Revenue                                               Contingent
          P.O. Box 6114                                                         Unliquidated
          Indianapolis, IN 46206-6114                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,240.50
          J.F. Hillebrand USA, Inc.                                             Contingent
          P.O. Box 536411                                                       Unliquidated
          Pittsburgh, PA 15253-5906                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $261.53
          Janson Capsules                                                       Contingent
          840 Latour Court                                                      Unliquidated
          Suite A                                                               Disputed
          NAPA, CA 94558
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.26
          Kansas Department of Revenue                                          Contingent
          Miscellaneous Tax                                                     Unliquidated
          Kansas Dept of Revenue                                                Disputed
          Topeka, KS 66612-1588
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,287.05
          Karma Vineyards                                                       Contingent
          PO Box 3205                                                           Unliquidated
          Wenatchee, WA 98807                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,187.39
          La Mason Du Vegneron                                                  Contingent
          23 Rue du Commerce                                                    Unliquidated
          3900 Lons-le-Sanier France                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 27 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,285.45
          Label Art of California                                               Contingent
          290 27th Street                                                       Unliquidated
          Oakland, CA 94612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,553.39
          Landsberg                                                             Contingent
          P.O. Box 101144                                                       Unliquidated
          Pasadena, CA 91189-1144                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,094.00
          Lavine, Lofgren, Morris & Engelberg, LLP                              Contingent
          4180 La Jolla Vlg Dr STE 300                                          Unliquidated
          La Jolla, CA 92037                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $560.00
          Louisiana Dept of Rev-Sales Tax Return                                Contingent
          P.O. Box 3138                                                         Unliquidated
          Sales Tax Division                                                    Disputed
          Baton Rouge, LA 70821
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $57,900.00
          Lucas & Lewellen Vinyards Inc                                         Contingent
          95 Los Padres                                                         Unliquidated
          Buellton, CA 93427                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,965.39
          M.A. Silva Corks, USA                                                 Contingent
          3433 Westwind Blvd                                                    Unliquidated
          Santa Rosa, CA 95403                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $37,570.52
          Mandois Champagne                                                     Contingent
          BP 9-66 Rue du General de Gaulle                                      Unliquidated
          51530 Pierry                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 28 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $227,996.44
          Maxville Lake Winery                                                  Contingent
          4105 Chiles Pope Valley Road                                          Unliquidated
          St. Helena, CA 94574                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,528.76
          MG-IP Law, P.C.                                                       Contingent
          4000 Legato Road                                                      Unliquidated
          Suite 310                                                             Disputed
          Fairfax, VA 22033
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,090.00
          Miller, Monson, Peshel, Polacek                                       Contingent
          501 West Broadway, Suite 700                                          Unliquidated
          San Diego, CA 92101-3563                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,075.00
          MITEL NetSolutions, Inc.                                              Contingent
          P.O. Box 53230                                                        Unliquidated
          Phoenix, AZ 85072-3230                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,394.37
          MN Partners                                                           Contingent
          Via Niccolo Tommaso 15/19                                             Unliquidated
          Cellino San Marco 70020                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $93,000.00
          MQ Investors LLC                                                      Contingent
          7798 Doug Hill Ct.                                                    Unliquidated
          San Diego, CA 92127                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $799.21
          MRC - Mr Copy                                                         Contingent
          5657 Copley Drive                                                     Unliquidated
          San Diego, CA 92111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 29 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $80.00
          Murchison & Cumming, LLP                                              Contingent
          801 South Grand Ave - 9th Fl.                                         Unliquidated
          Los Angeles, CA 90017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,620.00
          NAPA Ranch Wines, LLC                                                 Contingent
          PO BOX 1395                                                           Unliquidated
          Roseville, CA 95678                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $206.00
          Nath, Goldberg & Meyer                                                Contingent
          112 South West Street                                                 Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,044.38
          Nevada Dept of Tax-Combined Sls & Use Ta                              Contingent
          State of Nevada - Sales/Use                                           Unliquidated
          P.O. Box 52609                                                        Disputed
          Phoenix, AZ 85072-2609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $190.67
          New Mexico Taxation and Revenue Dept                                  Contingent
          P.O. Box 25123                                                        Unliquidated
          Santa Fe, NM 87504-5123                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,042.70
          NODUS Technologies, Inc                                               Contingent
          2099 S. State College Blvd                                            Unliquidated
          STE 250                                                               Disputed
          Anaheim, CA 92806
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.00
          North American Shippers Association, Inc                              Contingent
          1600 St Georges Ave STE 310                                           Unliquidated
          Rahway, NJ 07065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 30 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,851.90
          North Carolina                                                        Contingent
          P.O. Box 25000                                                        Unliquidated
          Raleigh, NC 27640-0700                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,375.00
          North Coast Winegrape Brokers                                         Contingent
          12810 Anderson Road                                                   Unliquidated
          Lower Lake, CA 95457-9744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,501.16
          North Dakota Office of State Tax Commiss                              Contingent
          Office of State Tax Commissioner                                      Unliquidated
          PO BOX 5623                                                           Disputed
          Bismarck, ND 58506-5623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $77,500.00
          North Winery, LLC                                                     Contingent
          Attn: Bob Levy                                                        Unliquidated
          P.O. Box 372                                                          Disputed
          Oakville, CA 94562
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,800.00
          Numerata Wine Company                                                 Contingent
          PO BOX 6814                                                           Unliquidated
          Napa, CA 94581                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          NYS Tax Dept - Sales Tax                                              Contingent
          NYS Sales Tax Processing                                              Unliquidated
          P.O. Box 15171                                                        Disputed
          Albany, NY 12212-5171
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,500.00
          Objective Capital Partners, LLC                                       Contingent
          4242 Calle Isabelino                                                  Unliquidated
          San Diego, CA 92130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 31 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $302.80
          Ohio Department of Taxation                                           Contingent
          PO BOX 530                                                            Unliquidated
          Columbus, OH 43216-0530                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,215.00
          Outsourcing Hub India                                                 Contingent
          244 Fifth Ave                                                         Unliquidated
          Ste. E133                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.08
          Pensylvania Liquor Control Board                                      Contingent
          Bureau of Licensing                                                   Unliquidated
          PO Box 8940                                                           Disputed
          Harrisburg, PA 17105-8940
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,895.01
          Portocork America, Inc.                                               Contingent
          560 Technology Way                                                    Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $469.84
          Ramondin USA Inc                                                      Contingent
          791 Technology Way                                                    Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $31,200.00
          Rudd Wines Inc.                                                       Contingent
          500 Oakville Cross Rd                                                 Unliquidated
          Oakville, CA 94562                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,735.00
          S&C Services Inc                                                      Contingent
          265 N Main St. D-271                                                  Unliquidated
          Kaysville, UT 84037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 32 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $822.15
          Salesforce.com Inc                                                    Contingent
          P.O. Box 203141                                                       Unliquidated
          Dallas, TX 75320-3141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,580.00
          Saturn Freight Systems, Inc                                           Contingent
          PO BOX 680308                                                         Unliquidated
          Marietta, GA 30068                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $917.32
          SDGE - Frank's Home Office                                            Contingent
          P.O. Box 25111                                                        Unliquidated
          Santa Ana, CA 92799-5111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $56,933.37
          Seyfarth Shaw LLP                                                     Contingent
          3807 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,389.13
          Sheppard Mullin Richter & Hampton LLP                                 Contingent
          12275 El Camino Real                                                  Unliquidated
          Ste 200                                                               Disputed
          San Diego, CA 92130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,902.61
          Shred-It USA LLC                                                      Contingent
          P.O Box 101007                                                        Unliquidated
          Pasadena, CA 91189-1007                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,501.00
          Sierra Wireless                                                       Contingent
          Department 3327                                                       Unliquidated
          PO Box 123327                                                         Disputed
          Dallas, TX 75312-3327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 33 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Sileni Estates Limited                                                Contingent
          2016 Maraekakaho Road                                                 Unliquidated
          RD 1                                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,021.40
          South Carolina Dept of Rev                                            Contingent
          SC Dept of Revenue                                                    Unliquidated
          Sales Tax                                                             Disputed
          Columbia, SC 29214-0126
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,118.70
          South Carolina Dept Of Revenue                                        Contingent
          ABL Section                                                           Unliquidated
          Columbia, SC 29214-0907                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Spacekraft                                                            Contingent
          4901 West 79th Street                                                 Unliquidated
          Indianapolis, IN 46268-1662                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $329.04
          State of Michigan                                                     Contingent
          Dept 77003                                                            Unliquidated
          Detroit, MI 48277-0003                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,451.48
          State of Washington Dept of Revenue                                   Contingent
          19800 North Creek Parkway                                             Unliquidated
          Suite 101                                                             Disputed
          Bothell, WA 98011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,686.29
          Streeter Printing                                                     Contingent
          9880 Via Pasar                                                        Unliquidated
          Ste C                                                                 Disputed
          San Diego, CA 92126
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 34 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,053.85
          Tenuta Le Velette                                                     Contingent
          Immobili Rustici E Urbani                                             Unliquidated
          05018 Orvieto Stazione                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,074.02
          Texas Alcoholic Bev Commission                                        Contingent
          P.O. Box 13127                                                        Unliquidated
          Austin, TX 78711-3127                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $365.00
          Tony's Valley Express                                                 Contingent
          18720 Marine View Road                                                Unliquidated
          Hidden Valley Lake, CA 95467                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $235.00
          Top It Off Bottling, LLC                                              Contingent
          201 Devlin Road                                                       Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $25.00
          Toshiba Business Solutions                                            Contingent
          9740 Irvine Blvd                                                      Unliquidated
          Irvine, CA 92618                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,379.31
          Toshiba Financial Service                                             Contingent
          P.O. BOX 51043                                                        Unliquidated
          Los Angeles, CA 90051-5343                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $33,652.26
          Transition Staffing Group                                             Contingent
          PO BOX 75343                                                          Unliquidated
          Chicago, IL 60675-5343                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 35 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $338.35
          Uline                                                                 Contingent
          Attn: Accounts Receivable                                             Unliquidated
          2200 S Lakeside Drive                                                 Disputed
          Waukegan, IL 60085
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,193,245.76
          United Bank                                                           Contingent
          75 Remittance Drive Dept. 1532                                        Unliquidated
          Chicago, IL 60675-1532
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Guaranteed unsecured debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,026.06
          UPS                                                                   Contingent
          PO Box 894820                                                         Unliquidated
          Los Angeles, CA 90189-4820                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6422
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $92.33
          UPS Supply Chain Solutions,Inc                                        Contingent
          28013 Network Place                                                   Unliquidated
          Chicago, IL 60673-1280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $723.24
          Vermont Department of Taxes                                           Contingent
          P.O. Box 547                                                          Unliquidated
          Montpelier, VT 05601-0547                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $180,018.52
          Vin-Go LLC                                                            Contingent
          228 East Route 59 #314                                                Unliquidated
          Nanuet, NY 10954                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,230.99
          Vintage 99 Labels                                                     Contingent
          California Bank of Commerce                                           Unliquidated
          P.O. Box 970                                                          Disputed
          San Jose, CA 95108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 18 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                  Page 36 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,297.50
          Virginia Dept of Tax-Form ST-8                                        Contingent
          P.O. Box 26627                                                        Unliquidated
          Richmond, VA 23261-6627                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $562.29
          Waste Management of El Cajon                                          Contingent
          P.O. Box 541065                                                       Unliquidated
          Los Angeles, CA 90054-1065                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $23,489.93
          Weibel Family Vineyards & Winery                                      Contingent
          1 Winemaster Way                                                      Unliquidated
          Lodi, CA 95240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,865.01
          Wells Fargo                                                           Contingent
          Payment Remittance Center                                             Unliquidated
          P.O. Box 77033                                                        Disputed
          Minneapolis, MN 55480-7733
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,537.16
          Western Overseas Corporation                                          Contingent
          P.O. Box 90099                                                        Unliquidated
          Long Beach, CA 90809-0099                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $450.00
          Wine Industry Direct Shipping                                         Contingent
          2700 Napa Valley Corporate Dr                                         Unliquidated
          Ste H                                                                 Disputed
          Napa, CA 94558
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,000.00
          Wine to Water                                                         Contingent
          747 West King St. Ste. 200                                            Unliquidated
          Boone, NC 28607
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19                    Page 37 of 53
 Debtor       WG BEST WEINKELLEREI                                                                    Case number (if known)            19-10601-BLS
              Name

 3.131     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $519.39
           Wisconsin Dept of Rev - Sales Tax                                    Contingent
           P.O. Box 930389                                                      Unliquidated
           Milwaukee, WI 53293-0389                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.132     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $108.80
           Wisconsin Dept Of Rev-Excise Tax                                     Contingent
           PO Box 930208                                                        Unliquidated
           Milwaukee, WI 53293                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.133     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $14,636.33
           Yale Products, Inc                                                   Contingent
           738 NE 20th Ave                                                      Unliquidated
           Fort Lauderdale, FL 33304
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Francesco Scalia
           254 36th street suite C-251                                                                Line     3.44
           Mail Box 15
                                                                                                             Not listed. Explain
           Brooklyn, NY 11232

 4.2       Law Offices of Preston Fox, PC
           205 S Mill St Ste 301A                                                                     Line     3.73
           Aspen, CO 81611
                                                                                                             Not listed. Explain

 4.3       Marc T. Cefalu
           Cox, Wootton, Lerner, Griffin & Hansen L                                                   Line     3.118                                  4600,t210
           900 Front Street, Suite 350
                                                                                                             Not listed. Explain
           San Francisco, CA 94111

 4.4       Nora Saidani-Saez
           International Debt Collector                                                               Line     3.13
           97 Allee Alexandre Borodine CS 50159
                                                                                                             Not listed. Explain
           69794 Saint Preist Cedex


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                          0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                  3,528,761.59

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      3,528,761.59


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 20 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8        Filed 04/03/19             Page 38 of 53
 Debtor       WG BEST WEINKELLEREI                                                                Case number (if known)   19-10601-BLS
              Name




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 21 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 19-10601-BLS                  Doc 8        Filed 04/03/19        Page 39 of 53
 Fill in this information to identify the case:

 Debtor name         WG BEST WEINKELLEREI

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10601-BLS
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Standard Industrial
              lease is for and the nature of              Lease
              the debtor's interest

                  State the term remaining                June 20, 2023               Aero Industrial Limited
                                                                                      c/o La Jolla Management Company
              List the contract number of any                                         7855 Ivanhoe Avenue
                    government contract                                               La Jolla, CA 92037


 2.2.         State what the contract or                  Bulk Wine Sales
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                Until Paid                  Eisele Vineyard
                                                                                      Attn: Helene Mingot
              List the contract number of any                                         2155 Pickett Road
                    government contract                                               Calistoga, CA 94515


 2.3.         State what the contract or                  Future Receipt Sales
              lease is for and the nature of              Agreement
              the debtor's interest
                                                                                      Forward Financing
                  State the term remaining                Approximately May 31,       c/o Mike Del Vecchio
                                                          2019                        100 Summer Street
              List the contract number of any                                         Suite 1175
                    government contract                                               Boston, MA 02110


 2.4.         State what the contract or                  Share Space agreement
              lease is for and the nature of              Agreement for property
              the debtor's interest                       located at 9655 Granite
                                                          Ridge Dr San Diego, CA
                                                          92123
                  State the term remaining                Month to Month
                                                                                      Regus
              List the contract number of any                                         9655 Granite Ridge Dr
                    government contract                                               San Diego, CA 92123




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-10601-BLS                            Doc 8   Filed 04/03/19         Page 40 of 53
 Debtor 1 WG BEST WEINKELLEREI                                                                       Case number (if known)   19-10601-BLS
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.5.        State what the contract or                   Shared Space
             lease is for and the nature of               Agreement property
             the debtor's interest                        located at 12130
                                                          Millennium Drive, Los
                                                          Angeles, CA 90094.
                  State the term remaining                Month to Mont                      WeWork
                                                                                             Samantha Snelling
             List the contract number of any                                                 12130 Millennium Drive
                   government contract                                                       Los Angeles, CA 90094


 2.6.        State what the contract or                   Shared Space
             lease is for and the nature of               Agreement property
             the debtor's interest                        located at 520
                                                          Broadway, Santa
                                                          Monica, CA 90401.
                  State the term remaining                Month to Month                     WeWork
                                                                                             c/o Christine Badecki
             List the contract number of any                                                 520 Broadway
                   government contract                                                       Santa Monica, CA 90401




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 19-10601-BLS                Doc 8     Filed 04/03/19          Page 41 of 53
 Fill in this information to identify the case:

 Debtor name         WG BEST WEINKELLEREI

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10601-BLS
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Dynamo Sails,                     PO Box 805 Road Town                              United Bank                        D
             Ltd                               Tortola, BVI                                                                         E/F       3.118
                                                                                                                                    G




    2.2      Montequieu                        8929 Aero Dr                                      United Bank                        D
             Corp.                             San Diego, CA 92123                                                                  E/F       3.118
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 42 of 53



 Fill in this information to identify the case:

 Debtor name         WG BEST WEINKELLEREI

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10601-BLS
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $834,739.00
       From 1/01/2019 to Filing Date
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 43 of 53
 Debtor       WG BEST WEINKELLEREI                                                                      Case number (if known) 19-10601-BLS



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               ADP                                                         12/7/2018,                      $434,890.29           Secured debt
               One ADP Drive MS-100                                        12/10/2018,                                           Unsecured loan repayments
               Augusta, GA 30909                                           12/13/2018,                                           Suppliers or vendors
                                                                           12/24/2018,                                           Services
                                                                           12/27/2018,
                                                                           1/7/2019,                                             Other Payroll
                                                                           1/9/2019,
                                                                           1/10/2019,
                                                                           1/18/2019,
                                                                           1/23/2019,
                                                                           2/4/2019,
                                                                           2/6/2019,
                                                                           2/11/2019,
                                                                           2/19/2019,
                                                                           2/20/2019
       3.2.
               Aero Industrial Limited                                     1/29/2019,                       $44,790.90           Secured debt
               7855 Ivanhoe Ave Suite 333                                  2/4/2019,                                             Unsecured loan repayments
               Apple Valley, CA 92307                                      3/8/2019                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Landlord


       3.3.
               Amuse Bouche LLC                                            12/18/2018,                      $63,950.00           Secured debt
               Attn: John Schwartz                                         1/16/2019,                                            Unsecured loan repayments
               1130 Main Street                                            1/16/2019,
                                                                                                                                 Suppliers or vendors
               Napa, CA 94559                                              2/6/2019
                                                                                                                                 Services
                                                                                                                                 Other Wine Vendor


       3.4.
               Arcarius                                                    12/31/2018                       $36,818.05           Secured debt
               2125 Center Ave #602                                        and                                                   Unsecured loan repayments
               Fort Lee, NJ 07024                                          1/31/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Hard Money Lender


       3.5.
               California Sales Tax                                        2/5/2019                         $22,195.70           Secured debt
               PO Box 942879                                                                                                     Unsecured loan repayments
               Sacramento, CA 94279                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other California Sales Tax


       3.6.
               Chateau Bianca Inc.                                         12/31/2018                       $12,154.00           Secured debt
               17485 Hwy 22                                                                                                      Unsecured loan repayments
               Dallas, OR 97338
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Encore Glass, Inc.                                          3/7/2019                           $8,991.34          Secured debt
               2925 Cordelia Road                                                                                                Unsecured loan repayments
               Fairfield, CA 94534
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 44 of 53
 Debtor       WG BEST WEINKELLEREI                                                                      Case number (if known) 19-10601-BLS



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Forward Financing LLC                                       12/31/2018,                      $63,855.00           Secured debt
               100 Summer Street, Suite 1175                               1/31/2019,                                            Unsecured loan repayments
               Boston, MA 02110                                            2/28/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Hard Money Loan


       3.9.
               Fox Rothschild LLP                                          3/13/2019                        $60,000.00           Secured debt
               2000 Market Street                                                                                                Unsecured loan repayments
               20th Floor                                                                                                        Suppliers or vendors
               Philadelphia, PA 19103
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            I.L.S., Inc.                                                   3/6/2019                         $14,242.50           Secured debt
               18618 S Ferris Place                                                                                              Unsecured loan repayments
               Compton, CA 90220
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Numerata Wine Company                                          12/10/2018                       $18,000.00           Secured debt
               PO BOX 6814                                                                                                       Unsecured loan repayments
               Napa, CA 94581
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            PharaohMoans Winery                                            2/7/2019,                       $124,350.00           Secured debt
               135 Camino Dorado Ste. 10                                   2/14/2019,                                            Unsecured loan repayments
               Napa, CA 94558                                              2/28/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            PIRS                                                           12/31/2018                       $45,327.07           Secured debt
               40 Exchange Place Suite 403                                 and                                                   Unsecured loan repayments
               New York, NY 10005                                          1/31/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Hard Money Lender


       3.14
       .
            Transition Staffing Group                                      2/4/2019                         $10,000.00           Secured debt
               PO Box 75343                                                                                                      Unsecured loan repayments
               Chicago, IL 60675-5343                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 45 of 53
 Debtor      WG BEST WEINKELLEREI                                                                       Case number (if known) 19-10601-BLS



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       .
            Montesquieu, Corp.                                             12/14/2018,                     $250,900.00           Secured debt
               8929 Aero Drive                                             12/19/2018,                                           Unsecured loan repayments
               San Diego, CA 92123                                         12/21/2018,                                           Suppliers or vendors
                                                                           12/24/2018,
                                                                                                                                 Services
                                                                           12/24/2018,
                                                                           1/4/2019,                                             Other Intercompany
                                                                           1/7/2019,                                           Payment
                                                                           1/9/2019,
                                                                           1/25/2019,
                                                                           1/30/2019,
                                                                           2/12/2019,
                                                                           2/14/2019,
                                                                           2/27/2019
       3.16
       .
            American Express Merchant Services                             12/28/2018,                      $19,999.94           Secured debt
               18850 North 56th Street                                     1/7/2019,                                             Unsecured loan repayments
               Phoenix, AZ 85054                                           2/5/2019,                                             Suppliers or vendors
                                                                           2/5/2019,
                                                                                                                                 Services
                                                                           3/5/2019
                                                                                                                                 Other


       3.17
       .
            Camille Benitah                                                1/30/2019,                       $80,000.00           Secured debt
               741 Capitol Street                                          3/8/2019                                              Unsecured loan repayments
               Vallejo, CA 94590                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       .
            Coup De Foudre                                                 1/17/2019,                      $158,550.00           Secured debt
               1040 Main Street Ste. 100                                   2/5/2019,                                             Unsecured loan repayments
               Napa, CA 94559                                              2/14/2019,
                                                                                                                                 Suppliers or vendors
                                                                           2/28/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       .
            Fairwinds Estate Winery                                        1/31/2019,                       $11,516.00           Secured debt
               9450 SW Gemini Drive #59205                                 2/15/2019,                                            Unsecured loan repayments
               Beaverton, OR 97008-7105                                    3/8/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       .
            Firman's Fund                                                  1/3/2019,                          $6,616.57          Secured debt
               PO Box 7166                                                 2/1/2019,                                             Unsecured loan repayments
               Pasadena, CA 91109                                          3/4/2019                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance


       3.21
       .
            Landsberg                                                      12/26/2018,                      $11,017.08           Secured debt
               1900 W. University Drive Ste. 101                           1/31/2019,                                            Unsecured loan repayments
               Tempe, AZ 85281                                             3/13/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 46 of 53
 Debtor       WG BEST WEINKELLEREI                                                                      Case number (if known) 19-10601-BLS



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       .
            Mario Bergeron                                                 12/21/2018,                        $7,716.00          Secured debt
               415 N. Benton Ave                                           1/10/2019,                                            Unsecured loan repayments
               Helena, MT 59601                                            2/8/2019                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.23
       .
            Mitel NetSolutions, Inc                                        1/24/2019,                         $7,580.65          Secured debt
               PO Box 53230                                                1/24/2019,                                            Unsecured loan repayments
               Phoenix, AZ 85072-3230                                      1/31/2019,
                                                                                                                                 Suppliers or vendors
                                                                           1/31/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       .
            San Diego Gas and Electric                                     12/21/2018,                        $9,463.74          Secured debt
               PO Box 25111                                                2/2/2019,                                             Unsecured loan repayments
               Santa Ana, CA 92799-5111                                    2/27/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.25
       .
            Transition Staffing Group                                      12/28/2018,                      $19,006.28           Secured debt
               PO Box 75343                                                2/11/2019,                                            Unsecured loan repayments
               Chicago, IL 60675-5343                                      3/1/2019,                                             Suppliers or vendors
                                                                           3/8/2019,
                                                                                                                                 Services
                                                                           3/19/2019
                                                                                                                                 Other


       3.26
       .
            Wells Fargo Merchant Services                                  1/11/2019,                       $18,413.78           Secured debt
               PO Box 6600                                                 1/11/2019,1/1                                         Unsecured loan repayments
               Hagerstown, MD 21741-6600                                   1/2019,                                               Suppliers or vendors
                                                                           2/12/2019,
                                                                                                                                 Services
                                                                           2/12/2019,
                                                                           3/12/2019,                                            Other
                                                                           3/12/2019,
                                                                           3/12/2019,

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Ken Hamlet                                                  Last 12                          $50,000.00         Salary
                                                                           Months
               Director

       4.2.    MQ Investors LLC                                            Last 12                          $63,000.00
               7798 Doug Hill Ct.                                          Months
               San Diego, CA 92127
               Investor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-10601-BLS                      Doc 8        Filed 04/03/19             Page 47 of 53
 Debtor       WG BEST WEINKELLEREI                                                                      Case number (if known) 19-10601-BLS



       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.3.    Fonda Hopkins                                                Last 12                        $121,154.00           Salary
               2233 Hickory Street                                          Months
               San Diego, CA 92103
               Owner

       4.4.    Fonda Hopkins                                                Last 12                        $137,600.00           Commissions Advanced
               2233 Hickory Street                                          Months
               San Diego, CA 92103
               Owner

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-10601-BLS                        Doc 8         Filed 04/03/19               Page 48 of 53
 Debtor        WG BEST WEINKELLEREI                                                                         Case number (if known) 19-10601-BLS



       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss          Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                    Date transfer           Total amount or
               Address                                           payments received or debts paid in exchange               was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                     Dates of occupancy
                                                                                                                            From-To
       14.1.    8221 Arjons Drive                                                                                           Approx. from 2004 through July
                Suite F                                                                                                     2018
                San Diego, CA 92126

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-10601-BLS                      Doc 8        Filed 04/03/19             Page 49 of 53
 Debtor      WG BEST WEINKELLEREI                                                                       Case number (if known) 19-10601-BLS



                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
       MSJ Storage                                                   Fonda Hopkins, Jen                   Offsite Storage                           No
       8221 Arjons Drive                                             Cook, Warehouse                                                                Yes
       San Diego, CA 92126                                           Manager

       Top It Off Bottling, LLC                                      Fonda Hopkins, Jennifer              Inventory                                 No
       2747 Napa Valley Corporate Dr.                                Cook, and Warehouse                                                            Yes
       Napa, CA 94558                                                manager



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 50 of 53
 Debtor      WG BEST WEINKELLEREI                                                                       Case number (if known) 19-10601-BLS




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                                      Value
       Various Customers                                                                                  Current customer wine                                 Unknown
       San Diego Cold Storage
       1240 W. 28th St.
       National City, CA 91950


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 51 of 53
 Debtor      WG BEST WEINKELLEREI                                                                       Case number (if known) 19-10601-BLS



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Dynamo Sails Ltd.                                                                                 EIN:

                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Jennifer P. Cook                                                                                                           Beginning 2/28/2017
                    8440 Hydra Lane
                    San Diego, CA 92126
       26a.2.       Arthur Roke                                                                                                                Beginning 10/1/2018


       26a.3.       Burgandy Hosbein                                                                                                           Beginning
                                                                                                                                               12/31/2016

       26a.4.       Beverly Pittenger                                                                                                          Through 12/31/2017



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       WG Best Weinkellerie, Inc.
                    8929 Aero Drive
                    San Diego, CA 92123

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Forward FInancing
                    100 Summer Street Ste 1175
                    Boston, MA 02110
       26d.2.       Arcarius Funding
                    2125 Center Ave #602
                    Fort Lee, NJ 07024
       26d.3.       American Express




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 52 of 53
 Debtor      WG BEST WEINKELLEREI                                                                       Case number (if known) 19-10601-BLS



       Name and address
       26d.4.       Pearl Capital
                    2415 E. Camelback Rd. #510
                    Phoenix, AZ 85016
       26d.5.       PIRS
                    40 Exchange Place Suite 403
                    New York, NY 10005

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Jennifer P. Cook
       .                                                                                    12/31/2018

                Name and address of the person who has possession of
                inventory records
                Jennifer P. Cook
                8440 Hydra Lane
                San Diego, CA 92126


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Fonda Hopkins                                  2233 Hickory Street                                 CEO, President
                                                      San Diego, CA 92103



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Ken Hamlet                                                                                                   Paid in Last       Officer
       .                                                         $49,999.82                                              12 Months          Compensation

                Relationship to debtor
                Director


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                    Case 19-10601-BLS                     Doc 8         Filed 04/03/19             Page 53 of 53
 Debtor      WG BEST WEINKELLEREI                                                                       Case number (if known) 19-10601-BLS




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Montesquieu, Inc.                                                                                          EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 3, 2019

 /s/ Fonda Hopkins                                                      Fonda Hopkins
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
